 

Case 1:18-cv-02408-GBD-GWG Document 90

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ENZAHSIVIO. :
Plaintiff, :

-against- |

VILLAGE CARE MAX, |
Defendant. |
eee :

GEORGE B. DANIELS, United States District Judge:

Filed 01/25/21 Page 1of1

 

ORDER
18 Civ. 2408 (GBD) (GWG)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 21, 2021
New York, New York

SO ORDERED.

Pr oe  Graag g 2. B Darwk

POR B. DANIELS
ited States District Judge

 

 
